TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00597-CV


Pflugerville Fox Run Limited Partnership, Pflugerville Metairie Limited Partnership and
Pflugerville Covington Limited Partnership, Appellants // Staz-On Roofing, Inc., 
Cross-Appellants

v.

Midway Fabrication & Supply, Inc.; J. Mitchell Builders, Inc.; Staz-On Roofing, Inc.;
Atrium Aluminum Products; Gypsum Floors of Texas; Candido Escobar and Dena
Escobar, individually and d/b/a Double J Roofing and d/b/a Escobar Roofing, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-07-001909, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellee Atrium Aluminum Products filed a notice of bankruptcy with this Court. 
Accordingly, this appeal is stayed.  See 11 U.S.C. § 362(a) (West 2004); Tex. R. App. P. 8.2. (1)  Any
party may file a motion to reinstate upon the occurrence of an event that allows the case to proceed. 
See Tex. R. App. P. 8.3(a).  Any party may file a motion to sever the appeal with respect to the
bankrupt party and to reinstate the appeal with respect to the other parties.  See Tex. R. App.
P. 8.3(b).  Failure to notify this Court of a lift of the automatic stay or termination of the bankruptcy
case may result in the dismissal of the cause for want of prosecution.  See Tex. R. App. P. 42.3(b).

						__________________________________________
						Diane M. Henson, Justice		
Before Justices Patterson, Puryear and Henson
Abated
Filed:   March 11, 2010
1.   Consequently, we dismiss as moot the appellants' pending motion for extension of time
to file a brief, as all briefing deadlines are stayed.